DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 recites the limitation " the third pattern" in claims 9-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 17, 20, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pivonka et al. US 2018/0256906 or WO/2017/044904
Pivonka et al US2018/0256906 (hereafter Pivonka ‘906) is a continuation

Regarding claims 1 and 20, Pivonka et al. ‘906 teaches positioning leads 265 in the epidural space of a patient in the T5 to S5 position to treat a variety of conditions including an overactive bladder. See para. [0640]. One specific method of lead insertion into the spinal canal to access the sacral roots where they enter the spinal cord (I.e. epidural space) to affect overactive bladder is taught in para [0610]. The electrodes can stimulate the sacral roots to affect overactive bladder.  The nerves are inherently stimulated at certain frequencies and intensities and patterns. Examples of frequencies, intensities, and patterns (e.g. monopolar, bipolar) for treating an overactive bladder are found in para. [0094]. Components of overactive bladders that can be treated include increasing bladder capacity to improve bladder storage. See para. [0058].

Regarding claim 12, the epidural stimulation is delivered at the the spinal segments

Regarding claim 17, the stimulation is delivered via an implanted electrode array.

Regarding claim 22, Pivonka teaches that the epidural stimulation may be applied to the patient to effect detrusor sphincter dyssynergia. See para. [0218].
 


Regarding claim 24 the, the Pivonka reference teaches that the epidural stimulation may be applied to the patient to alleviate urinary incontinence.  See for instance paras. [0058] and [0218] for reducing urge incontinence and stress incontinence



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 - 11, 13- 16, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pivonka et al. US 2018/0256906 or WO/2017/044904




Regarding claim 3, a feedback sensor, para. [0465], may be used to alter stimulation patterns that affect produce a desired heart rate and/or blood pressure thereby inherently keeping the parameters within acceptable ranges.

Regarding claims 4 and 21, Applicant differs from Pivonka et al. in applying the stimulation patterns at the same time, at feature to which Pivonka is silent. However, to treat the conditions of heart rate and/or blood pressure at the same time as managing urinary incontinence by applying the stimulations to each at the same time would have been obvious if each conditioned required treatment concurrently.

Regarding claim 5, Applicant differs from Pivonka et al. in stating that the first and second patterns are not identical stimulation patterns, a feature to which Pivonka is silent. However, to treat the conditions of heart rate and/or blood pressure at the same time as the managing urinary incontinence by applying the stimulations to each at the same time would have been obvious if each conditioned required treatment concurrently. Furthermore, different stimulation patterns would seem inherent or necessary when performing the concurrent stimulation since different nerves are being stimulation. One would not expect the same pattern of stimulation being applied at thoracic nerve root sites to behave in an identical manner to stimulation at sacral nerve sites. Such stimulation patterns are typically determined empirically and are highly unlikely to be identical. Moreover, the heart rate and blood pressure patterns are altered 

Regarding claim 6, Pivonka et al. teaches different nerve region stimulation for heart rate/blood pressure than for bladder function.  

Regarding claims 7 and 9, Applicant differs from the explicit teachings of Pivonka in reciting a first epidural stimulation pattern applied to effect bladder storage in a patient, a third epidural stimulation pattern applied subsequent to the first pattern application and the second pattern of epidural stimulation applied during both the first stimulation pattern and the third stimulation pattern.  As noted above, applying the first stimulation pattern simultaneous with the second stimulation pattern would have been obvious in the event that both stimulations are needed by the patient at the same time. Similarly applying a third stimulation pattern for bladder voiding subsequent to the first pattern would have been obvious. Pivonka provides stimulation to assistance with all aspects of urinary incontinence including bladder filling and bladder voiding. 
 
Regarding claim 8, Pivonka provides stimulation to assistance with all aspects of urinary incontinence including bladder filling and bladder voiding (micturition). 

Regarding claim 10, a first stimulation for bladder filling and a third stimulation for bladder emptying would not use the same patterns.
 


Regarding Claim 13, Applicant differs from the teachings of Pivonka in reciting that improving bladder capacity is to within the range of 300 ml to 600 ml, Pivonka being silent to the bladder amounts. However, Applicant’s range is within the range of a normal patient so it would have been obvious that Pivonka would be used to increase capacities within that range.

Regarding claim 14, Applicant differs from the teachings of Pivonka in reciting that the decreasing of the detrusor leak point pressure in the individuals is to a range of less than 40cm H2O, Pivonka being silent to the leak point pressure. However, Applicant’s range is within the range of a normal patient so it would have been obvious that Pivonka would be used to decrease the leak point pressure to within that pressure.

Regarding claim 15, Applicant differs from the explicit teachings of Pivonka in reciting the mapping of lower urinary tract response and cardiovascular responses upon apply epidural electrical stimulation to the spinal cord of the individual using multiple parameters and wherein the first pattern of epidural electrical stimulation is determined 

Regarding claim 16, Applicant differs from the teachings of Pivonka in explicitly teaching activity-based recovery training of the individual. However, it would have been obvious to provide the user with activity - based training, for instance, training the patient to operate the device controller to stimulate both bladder filling and voiding as needed. 

 Regarding claim 19, Applicant differs from Pivonka in reciting that the individual being treated has a spinal cord injury. However, applying urinary assist devices such as the sacral nerve stimulator of Pivonka to treat individuals who have lost continence due to a spinal cord injury was a common application of the stimulators at the time of Applicant’s effective filing date and would have been an obvious application of the Pivonka stimulator/technique for urinary assistance.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792